Exhibit 10.11.6

PAETEC HOLDING CORP.

2007 OMNIBUS INCENTIVE PLAN

UNRESTRICTED STOCK AGREEMENT

PAETEC Holding Corp., a Delaware corporation (the “Company”), hereby grants
shares of the common stock, par value $.01 per share, of the Company (the
“Stock”) to the Grantee named below. The terms and conditions of the grant are
set forth in this cover sheet, in the attached term sheet (together with this
cover sheet, the “Agreement”), and in the Company’s 2007 Omnibus Incentive Plan
(the “Plan”).

Grant Date:                    ,         

Name of Grantee:                                         

Number of Shares of Stock Covered by Grant:                     

Carefully review all of the terms and conditions described in the Agreement and
in the Plan, a copy of which has been provided to you. In the event any
provision of this Agreement

Attachment

This is not a stock certificate or a negotiable instrument.

 



--------------------------------------------------------------------------------

PAETEC HOLDING CORP.

2007 OMNIBUS INCENTIVE PLAN

UNRESTRICTED STOCK AGREEMENT

 

Award

   This grant is an award of Stock in the number of shares set forth on the
cover sheet (the “Unrestricted Stock”) in compensation for your services to the
Company.

Withholding Taxes

   You agree, as a condition of this Award, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of Stock acquired under this Award. In the event that the Company determines
that any federal, state, local or foreign tax or withholding payment is required
relating to the Award, the Company will have the right to require such payments
from you, or withhold such amounts from other payments due to you from the
Company or any Affiliate. Subject to the prior approval of the Company, which
may be withheld by the Company, in its sole discretion, you may elect to satisfy
this withholding obligation, in whole or in part, by causing the Company to
withhold Stock otherwise issuable to you or by delivering to the Company Stock
already owned by you. The Stock so delivered or withheld must have an aggregate
Fair Market Value equal to the withholding obligation and may not be subject to
any repurchase, forfeiture, unfulfilled vesting, or other similar requirements.

Retention Rights

   This Agreement does not give you the right to be retained by the Company (or
any parent, Subsidiaries or Affiliates) in any capacity. The Company reserves
(and any parent, Subsidiaries or Affiliates) the right to terminate your Service
at any time and for any reason.

Shareholder Rights

   You have the right to vote the Unrestricted Stock and to receive any
dividends declared or paid on such stock.

Applicable Law

   This Agreement will be interpreted and enforced under the laws of the State
of Delaware, other than any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

Forum Selection

   At all times each party hereto (1) irrevocably submits to the exclusive
jurisdiction of any New York court or Federal court sitting in New York; (2)
agrees that any action or proceeding arising out of or relating to this
Agreement or the transactions

 

2



--------------------------------------------------------------------------------

     contemplated hereby will be heard and determined in such New York or
Federal court; (3) to the extent
permitted by law, irrevocably waives (i) any objection such party may have to
the laying of venue of any
such action or proceeding in any of such courts, or (ii) any claim that such
party may have that any such
action or proceeding has been brought in an inconvenient forum; and (4) to the
extent permitted by law,
irrevocably agrees that a final nonappealable judgment in any such action or
proceeding will be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by
law. Nothing in this section entitled “Forum Selection” will affect the right of
any party hereto to serve
legal process in any manner permitted by law.

The Plan

   The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.    This Agreement and the Plan constitute the
entire understanding between you and the Company regarding this grant of
Unrestricted Stock. Any prior agreements, commitments or negotiations concerning
this grant are superseded.

Data Privacy

   In order to administer the Plan, the Company may process personal data about
you. Such data include, but are not limited to, the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.    By
accepting this Award, you give explicit consent to the Company to process any
such personal data. You also give explicit consent to the Company to transfer
any such personal data outside the country in which you work or are employed
(including, with respect to non-U.S. resident Grantees, to the United States) to
transferees who will include the Company and other persons who are designated by
the Company to administer the Plan.

Consent to Electronic Delivery

   The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this Award, you agree that the Company may
deliver the Plan prospectus, the Company’s annual report and other documents to
you in an electronic format. If at any time you would prefer to receive paper
copies of these documents, as you are entitled to, the Company would be pleased
to provide copies. Please contact [NAME, TITLE, PAETEC Holding Corp., ADDRESS,
PHONE] to request paper copies of these documents.

 

3



--------------------------------------------------------------------------------

By accepting this Award, you agree to all of the terms and conditions described
above and in the Plan.

 

4